Citation Nr: 0514065	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  99-25 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for spinal stenosis 
secondary to a service-connected left hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The case was remanded to the RO by the Board in December 2003 
for additional development and adjudicative action.  The case 
was returned to the Board and thereafter, by a May 2005 
submission, the veteran's representative requested that the 
case be advanced on the Board's docket.  The motion to 
advance was granted May 17, 2005.


FINDING OF FACT

The veteran does not have spinal stenosis that has been 
caused or made worse by his service-connected left hip 
disability.


CONCLUSION OF LAW

The veteran does not have spinal stenosis that is proximately 
due to or the result of service-connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 
3.655 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from January 1941 to 
September 1945.  He originally submitted a claim for 
entitlement to service connection for a left hip disability 
and spinal stenosis secondary to the left hip disability in 
September 1997.  

Associated with the claims file was a hospital discharge 
report dated in May 1968 from the VA medical center in Omaha 
indicating that the veteran had a cup arthroplasty of the 
left hip.

Outpatient treatment reports from a VA medical center dated 
from June 1997 to July 1997 reveal that the veteran was 
diagnosed with spinal stenosis.  His left hip was noted to be 
doing "okay."  An operative report dated in July 1997 
revealed that the veteran had classic spinal stenosis and 
that he received an epidural steroid injection to help 
relieve his lower back pain.  

Associated with the claims file is a letter dated in July 
1997 from an orthopedic surgeon at the VA medical center in 
Lincoln.  The physician related the veteran's history.  He 
stated that the veteran initially injured his hip while in 
service in 1943.  He had pain throughout the years and 
finally had a total hip arthroplasty in 1968 because of 
avascular necrosis of his left hip.  The hip replacement 
failed and he underwent a revision at the Lincoln VA in 1984.  
The revision also failed and again he underwent a total hip 
arthroplasty in October 1987.  He had multiple dislocations 
of his left total hip and underwent closed reduction of his 
total hip prosthesis.  Because of the dislocation of the 
total hip prosthesis, he underwent a revision of his total 
hip and a revision of the acetabular component of the hip.  
At that time, his hip appeared stable but he was noted to 
have low back pain and hip pain.  Because of the low back 
pain and hip pain, he underwent further studies, which 
revealed that he had a degenerative spinal stenosis at L4/5 
with foraminal stenosis at L4/5 on the right.  He was being 
treated conservatively for the degenerative spinal stenosis 
of his low back.  

VA outpatient treatment reports dated from February 1996 to 
March 2002 were also associated with the claims file.  An 
entry dated in January 1998 reveals that the veteran's hip 
was doing fine and the spinal stenosis was slightly 
disabling.  

The veteran was afforded several VA examinations for issues 
unrelated to the issue on appeal.  At a VA examination dated 
in July 2002 the veteran was noted to have chronic and 
recurring low back pain for which he had received a 
decompressive surgical procedure nine years prior.  

The veteran testified at his hearings at the RO in July 2000 
and July 2001 that he injured his left hip while serving on 
active duty in 1943.  He testified that he had spinal 
stenosis, which resulted from his favoring his left hip, 
according to his treating physician at a VA medical center.  
He noted that the spinal stenosis got worse after the third 
hip surgery.  

The RO sought additional medical evidence by way of 
examination in May 2004.  Specifically, an examination and 
medical opinion on the secondary service connection question 
were sought.  The examination was scheduled for May 22, 2004, 
but the veteran failed to report.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2004).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  

The veteran has provided no evidence other than his testimony 
to support his contention that he suffers from spinal 
stenosis as a result of his service-connected left hip 
disability.  

The treatment records associated with the claims file 
document that he suffers from spinal stenosis but he does not 
have any evidence linking his current back disability to his 
service-connected left hip disability.  The letter from the 
VA physician dated in July 1997 noted that the veteran 
suffered from left hip pain and lower back pain diagnosed as 
spinal stenosis.  However, he did not relate the veteran's 
spinal stenosis to the veteran's left hip disability.  
Furthermore, the VA outpatient treatment reports likewise do 
not link his spinal stenosis to his left hip disability.  

The veteran's case was remanded by way of a Board decision in 
December 2003 in order to obtain a medical opinion to 
determine the etiology of the veteran's spinal stenosis.  The 
veteran was informed that he was scheduled for an appointment 
in May 2004.  The veteran failed to report for the 
examination and there is no indication in the record that he 
had good cause for his failure to appear.

The competent evidence of record establishes that the veteran 
currently suffers from spinal stenosis.  There is no 
competent evidence of record to relate his spinal stenosis to 
his service-connected left hip disability.  The absence of 
such evidence leads to the conclusion that the preponderance 
of the evidence is against the secondary service connection 
claim.  In other words, there has been no showing that spinal 
stenosis was caused or made worse by the left hip disability.  
Accordingly, an award of service connection on a secondary 
basis is not warranted.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
secondary service connection for spinal stenosis.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in June 2001.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records and VA treatment reports.  
The veteran was scheduled for a VA examination for which he 
failed to report.  The veteran has not alleged that there is 
any outstanding evidence that would support his contention 
that secondary service connection should be granted.  

The Board notes that the RO sought an examination in order to 
obtain a specific medical nexus opinion which, as noted 
above, was needed to help establish entitlement to the 
benefit sought by the veteran.  However, the veteran did not 
report for the examination and there is no indication in the 
record that he had good cause for his failure to appear.  In 
such a case, the provisions of 38 C.F.R. § 3.655 (2004) 
require that the Board adjudicate the case based on the 
evidence of record.  Therefore, whether or not there was any 
defect in VCAA notice or failure in the duty to assist, the 
Board must, because of the veteran's failure to report, 
adjudicate the case based on the information and evidence now 
in the file.  38 C.F.R. § 3.655 (2004) (an original 
compensation claim shall be rated on the record when an 
examination is required to establish the benefit sought and 
the claimant fails to report for the examination without good 
cause.)  


ORDER

Entitlement to service connection for spinal stenosis 
secondary to a service-connected left hip disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


